UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7695



STEVEN E. HESTER,

                                             Plaintiff - Appellant,

          versus


STEVEN STOWE (F.B.I.); ED RYAN (F.B.I.); PAT-
RICK MCNARDO (U.S.M.); SCOTT SEWALL (U.S.M.);
OFFICER SWEET (AA County Police); BEN WILSON
(B.C.D.C); VENABLE, Social Worker, B.C.D.C.,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
2300-AMD)


Submitted:   May 14, 1998                    Decided:   May 21, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven E. Hester, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Perry F. Sekus, OFFICE OF THE UNITED STATES ATTOR-
NEY, Baltimore, Maryland; John Joseph Curran, Jr., Attorney Gener-
al, Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint.* We have reviewed
the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Hester v. Stowe, No. CA-95-2300-AMD (D. Md. Oct. 1, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         AFFIRMED




     *
       Appellant also brought claims under Bivens v. Six Unknown
Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388
(1971).

                                2